DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho (US 2005/0238094) in view of Yamaguchi (US 2005/0273320) and Yamaguchi (US 2002/0176525), further referenced as Yamaguchi525. 

Regarding claim 18, Bessho discloses a method of measuring a characteristic of a signal under test (SUT) output by a device under test (DUT) using a signal measurement device having a plurality of input channels (see Abstract, Fig.1 and 2, and paragraphs 0033: method and apparatus for measuring phase noise of a signal under test, includes a distributer for splitting received input signal into a plurality of input channels, sampling of the signals creates a digitized waveform), the method comprising:
receiving the SUT (see Fig. 1 and paragraph 0033: receiving signal under test);

digitizing a second copy of the SUT in a second input channel of the plurality of input channels to obtain one or more second digitized waveforms (see Figs 1, 2, and 11 and paragraphs 0033-0034: ADC 151b for digitizing a second copy of the SUT in a second channel, i.e. input channel, sampling of the signals creates a digitized waveform);
repeatedly determining a first measurement trend to obtain a plurality of first measurement trends, each first measurement trend corresponding to measurements of the SUT characteristic in each first digitized waveform (see Figs 1, 2, and 11 and paragraphs 0011 and 0033: outputs phase signals a(t), phase measurement of a signal meets the broad limitation of a trend as it is represents a detectable variation in the signal), respectively;
repeatedly determining a second measurement trend to obtain a plurality of second measurement trends, each second measurement trend corresponding to measurements of the SUT characteristic in each second digitized waveform, respectively (see Figs 1, 2, and 11 and paragraphs 0011 and 0033: outputs phase signals b(t)), phase measurement of a signal meets the broad limitation of a trend as it is represents a detectable variation of the signal, each second measurement trend being paired with a first measurement trend, respectively, to obtain a plurality of measurement trend pairs);

cross-correlating the first measurement amplitude spectrum and the second measurement amplitude spectrum in each of the measurement trend pairs to obtain a plurality noise measurement spectrums (see Abstract, Fig. 1, and paragraph 0033: cross-correlation device for determining cross correlation between signals a(t) and b(t), i.e. previously discussed measurement trend pairs); and
averaging the noise measurement spectrums to obtain an average measurement power spectrum of the SUT, which is in both the first and second channels, wherein the averaging of the noise measurement spectrums substantially omitting measurement errors not in the SUT, which are introduced by only one of the first channel or the second channel (see Fig. 2 and 11 paragraphs 0033, 0037-0038, 0059 and 0060: averaging device that averages the measurement power spectrums/cross spectrums to obtain a phase noise measurement, a signal in both the first and second channels; and see paragraphs 0059 and 0067 and 0128: output of the averaging device is free of phase noise that are input to apparatus 100).



wherein the noise measurement spectrum is a power spectrum. 

Yamaguchi discloses a method of signal processing phase noise signals wherein the Fourier transform is a discrete Fourier transform (see Abstract and paragraph 0176: discrete Fourier transform). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Bessho with the teachings of Yamaguchi, i.e. performing the Fourier transform using a discrete Fourier transform, for the advantageous benefit of using one of the proven Fourier transforms suitable for transforming a time domain signal into the frequency domain necessary to implement the phase noise analysis in Bessho. The discrete Fourier transform is an obvious transformation choice.    

Bessho and Yamaguchi do not expressly disclose wherein the noise measurement spectrum is a power spectrum. 

Yamaguchi525 discloses wherein the noise/jitter measurement spectrum is a power spectrum (see Fig. 12a and paragraph 0099: power spectrum). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Bessho in view of Yamaguchi with the teachings of Yamaguchi525, i.e. expressing the noise spectrum as a power spectrum, for the 

Regarding claim 20, Bessho and Yamaguchi do not expressly disclose further comprising deriving single-sideband phase noise of the SUT based on the average measurement power spectrum.

Yamaguchi525 deriving single-sideband phase noise of the SUT based on a measurement power spectrum (see Fig. 12b and paragraph 0099: generating a single-sided power spectrum of the noise). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Bessho in view of Yamaguchi with the teachings of Yamaguchi525, i.e. expressing the noise spectrum as a single-sideband, for the advantageous benefit of using a conventional measure in the art to visually represent the phase noise of a signal. Single-sideband noise is a conventional measure of phase noise in the art. Once modified, converting the average power spectrum to a single-sideband, the modification meets the limitations of the claimed invention. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bessho (US 2005/0238094) in view of Yamaguchi (US 2005/0273320), Yamaguchi525 (US 2002/0176525), and Kauppinen (US 5,400,265). 

Regarding claim 19, Bessho, Yamaguchi, and Yamaguchi525 do not expressly disclose further comprising deriving an average amplitude spectrum of the SUT based on the average measurement power spectrum.

Kauppinen discloses deriving an amplitude spectrum of a signal based on a measurement power spectrum (see column 5 line 55 to column 6 line 9: discloses simple math to convert a power spectrum to an amplitude spectrum). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Bessho in view of Yamaguchi and Yamaguchi525 with the teachings of Kauppinen, i.e. converting the average power spectrum to an average amplitude spectrum. The conversion is a simple mathematical conversion that would have been obvious to one with ordinary skill in the art to allow one to view the pure amplitude spectrum of the phase noise discussed above. 

Response to Arguments
Applicant’s arguments filed on 2/5/2021 have been fully considered but are not persuasive. The applicant argues that the identified species should not be restricted because they include similar features and would not result in a burden on the examiner in examining all the claims together. The examiner respectfully disagrees.
While the result of the claims, i.e. omitting variations/measurement errors not present in the SUT but otherwise introduced by only one of the first or second input channel, is similar, each claimed species reaches the common end result using a different processing algorithm. The examiner issues a restriction based upon the 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindoff (US 2009/0154607) discloses a receiving a signal and using an amplifier in combination with an ADC. The art is believed to be relevant to the applicant’s disclosure as the applicant’s disclosure comments on using an amplifier to amplify the signal before the signal reaches the ADC in each of the channels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865